Exhibit 10.1



[image_001.jpg]

September 24, 2014

BY: HAND DELIVERY

Anthony M. Lougee

777 Alexander Road

Princeton NJ  08540



 

 

Re:Severance Payment Agreement

 

 

Dear Mr. Lougee:

 

This letter confirms the terms of the agreement between you and Dataram
Corporation (the "Company") concerning your receipt of a severance payment in
the event your employment with the Company is terminated without Cause, as such
is defined below (the "Agreement"). This Agreement is not a contract of
employment, and your employment with the Company remains at-will, meaning that
either you or the Company may terminate the employment relationship at any time,
for any or no reason.

 

The Severance Payment

 

If your employment is terminated by the Company without Cause (as defined below)
then, provided that you remain in compliance with the terms of this Agreement,
the Company will pay to you, as severance, (i) the equivalent of twelve (12)
months of your base annual salary in effect as of the date of the termination,
and (ii) an amount equal to the bonus payment received by you in the prior year,
excluding any special bonus if any ((i) and (ii) together the "Severance
Payment"), subject to standard payroll deductions and withholdings. The
Severance Payment will be paid in twelve (12) monthly installments following the
date of termination of your employment, in accordance with the Company's normal
payroll practices.

 

For purposes of this Agreement, “Cause” for termination means: (a) conviction of
or a plea of nolo contendere to any crime involving dishonesty; (b) your refusal
to substantially perform your duties as Controller (other than any such refusal
resulting from incapacity due to physical or mental illness), which refusal is
not remedied within thirty (30) days after receipt of written notice from the
Company; (c) intentional damage to any Company property; (d) misconduct or other
violation of Company policy that causes harm or exposes Company to legal
liability; or (e) breach of any written agreement with Company.

 

 

Your Responsibilities and Commitments

 

In exchange for the Severance Payment, you agree to the following:

 

1.                  Release of Claims: You, and anyone else who may make a claim
on your behalf, release and discharge the Company, and its parents,
subsidiaries, affiliates, successors and assigns, and its and their respective
present and former shareholders, officers, directors, employees, administrators,
insurers and attorneys ("Released Parties") from all causes of action, lawsuits,
liabilities, rights or claims whatsoever you may have or had against the
Released Parties, whether known or unknown, which existed or are existing, at
any time from the beginning of the world up to the date of the termination of
your employment, including, without limitation, all liabilities, rights or
claims arising from or in connection with your employment, any employment
agreement or the termination of employment from the Company. This general
release includes, but is not limited to, all actions, rights and claims arising
under Title VII of the Civil Rights Act, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, the Sarbanes-Oxley Act, the Family and
Medical Leave Act, the Fair Labor Standards Act, and any other federal, state
and/or local employment and anti-discrimination laws, including, without
limitation the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the New Jersey Family Leave Act, the New
Jersey Wage Payment Law, the New Jersey Wage and Hour Law, the anti-retaliation
provisions of the New Jersey Workers’ Compensation Law, the New Jersey
Constitution, the common law of contract and tort, and any wage law or other
purported restriction on an employer's right to terminate the employment of
employees. This general release specifically excludes a claim for unemployment
compensation and any claim deemed non-waivable by the State of New Jersey.

 

2.                  Second Release of Claims. You will sign a second Release of
Claims in the same language as Paragraph 1 above on the date of the termination
of your employment. You agree that the eligibility to receive the Severance
Payment is good and sufficient consideration for the second Release of Claims.

 

3.                  Non-Solicitation/No-Hire. As Controller, you have been
entrusted with and have had access to confidential documents and information,
including but not limited to unique, confidential and proprietary business and
financial information, methods, techniques, plans and trade secrets of the
Company. The Company desires to protect its legitimate business interests in
such confidential documents and information entrusted to you or to which you
have access and ensure that such are used solely for the benefit of the Company
and not in competition with or to the detriment of the Company. In consideration
of the Severance Payment, the sufficiency of which you acknowledge, you hereby
agree that for a period of one (1) year after the termination of your employment
you shall not, directly or indirectly, without the prior written consent of the
Company,

(i)solicit, induce, recruit or encourage any employee, agent, consultant,
independent contractor or representative to leave the service of the Company,
for any reason; or

(ii)solicit, induce, recruit or encourage any customer of, supplier to, or
person or entity with whom the Company is engaged in business or, to your
knowledge, is planning or proposing to engage in business, to terminate any
commercial relationship with the Company.

2

 

You acknowledge and agree that the limitations contained above are reasonable as
to the scope of restricted activity and length of time for purposes of
protecting the good will and other commercial advantages and business interests
enjoyed by the Company and are intended to limit competition and solicitation by
you to the maximum extent permitted by law.

 

This Agreement will be governed and interpreted according to the laws of the
State of New York without regard to any provisions of it choice of laws rules
that would result in a different outcome.

 

You understand and acknowledge that you (i) have had the opportunity to consider
this Agreement for twenty-one (21) days before executing it; (ii) have carefully
read and fully understand all of the provisions of this Agreement; (iii) are,
through this Agreement, releasing the Company and certain others from any and
all claims you may have against them, except for claims for unemployment
compensation; (iv) knowingly and voluntarily agree to all of the terms set forth
in this Agreement and intend to be legally bound by the same; (v) were advised
by the Company, and have had the opportunity to consult with an attorney of your
choice prior to executing this Agreement; (v) have a full seven (7) days
following the execution of this Agreement to revoke it; (vi) understand that
rights or claims under the Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621, et seq.) are among the claims being waived by this Agreement.

 

Sincerely,

 

DATARAM CORPORATION

 

 

 

By: /s/ John H. Freeman

Name: John H. Freeman

Title: President and CEO

 

AGREED TO AND ACCEPTED:

Anthony M. Lougee

/s/ Anthony M. Lougee

 

Date: September 24, 2014



3

